By the Court.—Freedman, J.
Upon full examination, I have arrived at the conclusion that under the doctrine of waiver, as applicable to insurance companies, to prevent the strict enforcement of conditions contained in their policies, and especially in view of the principles laid down in Insurance Co. v. Norton (96 U. S. 234); Prentice v. Knickerbocker Life Ins. Co. (77 N. Y. 483); and Titus v. Glenns Falls Ins. Co. (81 N. Y. 410), the plaintiff made a sufficient case to entitle her to go to the jury upon the question whether or not the company had elected to treat the policy as in force on February 10, 1877, and by such election had waived the forfeiture. If I am correct in this, no ground for reversal exists, for the question was fairly submitted to the jury and their finding should not be disturbed.
The judgment and order should be affirmed, with costs.
Speir, J., concurred.